DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 17/076,471 application filed October 21, 2020, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and have been fully considered.

Claim Interpretation
Applicant is reminded that “[u]nder a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification”  [In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322].  In the instant case, a L-zeolite has been interpreted as “LTL type zeolite” [see paragraph 0058 of the instant specification].

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Please amend claims 1, 3-9, 16-17, and 20 as noted below.

Amend line 8 of claim 1 to recite the following:
“wherein [[the]] a catalyst bed composition for the catalytic reforming comprises a plurality of cylindrical pellets, each pellet…”

Amend line 1 of claim 3 to recite the following:
“3.  The process of claim 2, wherein an inner tubewall temperature is controlled to cause [[the]] a…”

Amend line 1 of claim 4 to recite the following:
“4.  The process of claim 2, wherein [[the]] a tube outlet pressure is from about 100 psig to about….”

Amend line 1 of claim 5 to recite the following:
“5.  The process of claim 2, wherein [[the]] a H2:HC feed mole ratio is about from 1:1 to about 2:1.”

Amend line 1 of claim 6 to recite the following:
“6.  The process of claim 2, wherein [[the]] a WHSV is in the range of about 6 to about 15.”

Amend claim 7 to recite the following:
“7.  The process of claim 2, wherein a peak heat flux across [[the]] an inside tubewall is from about 100 KW/[[m2]] m2 to about 140 KW/[[m2]] m2 and wherein an average heat flux across [[the]] a length of [[the]] a tube is in the range of from about 50 to about 85 KW/[[m2]] m2.”

Amend claim 8 to recite the following:
“8.  The process of claim 2, wherein the catalyst bed composition is graded by pellet size, with smaller diameter cylindrical catalyst pellets in [[the]] an entry zone, medium size cylindrical catalyst pellets in [[the]] a middle zone, and larger size cylindrical pellets in [[the]] an exit zone and wherein the pellet size ranges from about 10 mm to about 25 mm in diameter.”

Amend line 1 of claim 9 to recite the following:
“9.  The process of claim 2, wherein the reactor furnace is a top-fired design and wherein [[the]] a…”

Amend line 1 of claim 16 to recite the following:
“16.  The catalyst pellet composition of claim 11, wherein [[the]] a minimum wall thickness…”

Amend claim 17 to recite the following:
“17.  The catalyst pellet composition of claim 11, wherein [[the]] an average aspect ratio (length over diameter) of the cylindrical pellets in the composition is from about 0.5 to 1.5 and wherein [[the]] a pellet diameter is from about 10 to about 25 mm.”

Amend line 12 of claim 20 to recite the following:
“(d) [[The]] A minimum wall thickness surrounding the plurality of holes is greater than 11 percent of the…”

The following is an examiner’s statement of reasons for allowance: The prior art does not appear to disclose the recited characterization of a catalyst pellet comprising a Group VIII metal on a L-zeolite nor its use in the process for catalytic reforming of naphtha.  One of the nearest prior art references appears to be Birdsall et al (WO 2010/029323 A1; note ‘324 is similar), which discloses “a catalyst unit in the form of a cylinder having a length C and diameter D, which has one or more holes extending therethrough, wherein said cylinder has domed ends of lengths A and B, such that (A+B+C)/D is in the range 0.50 to 2.00, and (A+B)/C is in the range 0.40 to 5.00…One or both ends of the cylinder, preferably both ends are domed. The domed ends have lengths A and B, which may be the same or different. The dome ratio to the cylindrical part of the catalyst unit (i.e. (A+B)/C) is in the range 0.40 to 5.00, so as to provide a relatively highly 25 domed structure. Below about 0.40 the effect of the dome is insufficient, whereas greater than about 5.0 the dome becomes difficult to fabricate. In preferred embodiments (A+B)/C is in the range 0.40 to 3.00, more preferably 0.50 to 2.50. The domed ends may form a segment of a circle or ellipse in cross-section , and desirably have a radius R ≥ D/2…The catalyst unit has one or more holes extending axially therethrough. Preferably the unit has between 1 and 12 holes extending therethrough, more preferably 3-10 holes, particularly 3-6 holes…The catalyst unit desirably has one or more flutes or channels running along its length. The flutes may be curved or straight or a combination thereof. Preferably the flutes are straight and run axially along the exterior of the catalyst unit as this simplifies fabrication. The shape of the flutes may be semicircular, elliptical, U-shaped, V-shaped , π-shaped or a variant of these. [page 1, lines 26-29;page2, lines 21-28; page 2, lines 33-35; page 3, lines 12-16].  However, Birdsall et al further teaches “[p]referred catalyst support materials are selected from powdered alumina, titania, zirconia, metal-aluminate, or a mixture thereof, which may contain one or more stabilising compounds such as Lanthana, silica and potassium oxide” [page 4, lines 12-15], not a L-zeolite.  Moreover, Birdsall et al teaches “[a] preferred use of the present invention is in the catalytic steam reforming of hydrocarbons wherein a hydrocarbon such as natural gas or naphtha is mixed with steam and passed at elevated temperature and pressure through a bed of catalyst units” [page 6, lines 4-6].  Note that claim 1 refers to catalytic reforming of a naphtha fraction to form aromatic hydrocarbons.  Catalytic reforming of naphtha to form aromatic hydrocarbons is not the same as catalytic steam reforming as evidenced by Harandi et al (US 2021/0115342), which discloses “catalytic reforming process are chemical processes used to convert naphtha distilled from crude oil, often having low octane ratings, into high-octane liquid products called reformates. Reformates are blending stocks used for high-octane gasoline. Generally, in a catalytic reforming process, low-octane linear hydrocarbons (“paraffins”) are converted into branched alkanes (“isoparaffins”) and cyclic compounds are preferentially dehydrogenated to produce high-octane aromatic hydrocarbons….Noteworthy, a catalytic reformate process is not the same as a catalytic steam reforming process. Catalytic steam reforming processes are used industrially to produce products such as hydrogen, ammonia, and methanol from natural gas, naphtha or other petroleum-derived feedstocks as well as various other catalytic reforming processes that use methanol or biomass-derived feedstocks to produce hydrogen for fuel cells or other uses” [paragraphs 0034 & 0035].  Likewise, Hassan et al (WO 2014/116269) discloses “catalytic reforming does not refer to the catalytic steam reforming process used industrially to produce various products such as hydrogen, ammonia, and methanol from natural gas, naphtha or other petroleum-derived feedstocks…Catalytic reforming is a chemical process used to convert petroleum refinery naphthas, typically having low octane ratings, into high-octane liquid products called reformates which are components of high-octane gasoline (also known as high-octane petrol). Basically, the process re-arranges or re-structures the hydrocarbon molecules in the naphtha feedstocks, and also breaks some of the molecules into smaller molecules. The overall effect is that the product reformate contains hydrocarbons with more complex molecular shapes, and having higher octane values than the hydrocarbons in the naphtha feedstock.” [paragraph 0030 & 0007; see also paragraphs 0027 & 0031].  See also paragraph 0003 of Tamhankar et al (US 2001/0041159 A1).  While LTL-type zeolites are well known in the art for catalytic reforming of naphtha (see, e.g., Katsuno et al (EP 0201856 & EP 0498182) and Barrera et al (US 2003/0040426 A1) [paragraph 0022]), said zeolites do not appear to be used in catalytic steam reforming of the same.  Therefore, it does not appear to be obvious to modify or substitute the support materials of Birdsall et al with a LTL-type zeolite comprising a Group VIII metal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772                                                                                                                                                                                                        June 17, 2022